Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 1 of 8 Page ID #:422




                                     FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT


                 JONATHAN LOYHAYEM, individually                    No. 20-56014
                 and on behalf of all others similarly
                 situated,                                            D.C. No.
                                   Plaintiff-Appellant,            2:20-cv-00894-
                                                                     MWF-JEM
                                      v.

                 FRASER FINANCIAL AND INSURANCE                       OPINION
                 SERVICES, INC.; DOES, 1 through 10,
                 inclusive,
                               Defendants-Appellees.

                         Appeal from the United States District Court
                             for the Central District of California
                        Michael W. Fitzgerald, District Judge, Presiding

                              Argued and Submitted July 6, 2021
                                    Pasadena, California

                                      Filed August 10, 2021

                        Before: D. Michael Fisher, * Paul J. Watford, and
                               Patrick J. Bumatay, Circuit Judges.

                                   Opinion by Judge Watford

                    *
                      The Honorable D. Michael Fisher, United States Circuit Judge for
                the U.S. Court of Appeals for the Third Circuit, sitting by designation.
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 2 of 8 Page ID #:423




                2        LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.

                                          SUMMARY **


                             Telephone Consumer Protection Act

                    The panel reversed the district court’s dismissal for
                failure to state a claim of an action alleging violation of the
                Telephone Consumer Protection Act in a job-recruitment
                “robocall” made to plaintiff’s cell phone.

                   The panel held that the prohibition in the Act and its
                implementing regulation, 47 C.F.R. § 64.1200, against
                robocalls to cell phones is not limited to calls that include an
                advertisement or constitute telemarketing. The panel
                concluded that plaintiff’s allegations sufficed to survive a
                motion to dismiss, and it therefore reversed and remanded.


                                            COUNSEL

                Adrian Bacon (argued), Todd M. Friedman, Meghan E.
                George, Thomas E. Wheeler, Law Offices of Todd M.
                Friedman, Woodland Hills, California, for Plaintiff-
                Appellant.

                Wendy M. Thomas (argued) and Betty T. Huynh, Tadjedin
                Thomas & Engbloom La Group LLP, Culver City,
                California, for Defendants-Appellees.




                    **
                       This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 3 of 8 Page ID #:424




                     LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.             3

                                         OPINION

                WATFORD, Circuit Judge:

                    To protect consumers’ privacy interests, Congress
                enacted the Telephone Consumer Protection Act of 1991
                (TCPA). Among other things, the TCPA generally makes it
                illegal to place what are colloquially known as “robocalls”
                to someone’s home phone or cell phone, subject to differing
                rules depending on which type of phone number is called.
                47 U.S.C. § 227(b)(1)(A)–(B). The statutory provision at
                issue here, which governs calls made to cell phones,
                provides in relevant part: “It shall be unlawful for any
                person . . . to make any call (other than a call made for
                emergency purposes or made with the prior express consent
                of the called party) using any automatic telephone dialing
                system or an artificial or prerecorded voice” to “any
                telephone number assigned to a . . . cellular telephone
                service.” § 227(b)(1)(A)(iii).

                    The plaintiff in this case, Jonathan Loyhayem, filed this
                action under the TCPA after receiving a call to his cell phone
                that, he contends, violated the statutory provision just
                quoted. According to Loyhayem’s complaint, the caller left
                a pre-recorded voicemail message that stated the following:

                       Hi, this is Don with Fraser Financial. It’s a
                       Mass Mutual Company. I recently saw your
                       industry experience and I wanted to let you
                       know that we’re looking to partner with
                       select advisors in the Los Angeles area. I
                       thought you might be a fit. We use a financial
                       planning process to help clients reach their
                       goals. Just give me a call back at [phone
                       number] if you’re looking for a change and
                       you’d like to learn how our business model
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 4 of 8 Page ID #:425




                4     LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.

                       may be able to help take your practice to the
                       next level in 2020. The number again is
                       [phone number]. Thanks. I look forward to
                       hearing from you. Bye.

                Loyhayem characterizes this call as a “job recruitment call,”
                and he alleges that it was made using both an automated
                telephone dialing system and an artificial or pre-recorded
                voice. He also alleges that he did not expressly consent to
                receiving calls of this type from Fraser Financial.

                    In the ruling under review, the district court dismissed
                Loyhayem’s action under Federal Rule of Civil Procedure
                12(b)(6) for failure to state a claim upon which relief can be
                granted. The court held that the TCPA and the relevant
                implementing regulation, 47 C.F.R. § 64.1200, do not
                prohibit making job-recruitment robocalls to a cellular
                telephone number. The court read the Act as prohibiting
                robocalls to cell phones only when the calls include an
                “advertisement” or constitute “telemarketing,” as those
                terms have been defined by the Federal Communications
                Commission (FCC).            § 64.1200(f)(1), (13).      Since
                Loyhayem admitted that the job-recruitment call he received
                did not involve advertising or telemarketing, the court
                concluded that he had not adequately pleaded a violation of
                the TCPA. Loyhayem challenges that ruling on appeal.

                    We agree with Loyhayem that the district court misread
                both the TCPA and the implementing regulation. As for the
                Act itself, it does not prohibit making robocalls to cell
                phones only if the calls involve advertising or telemarketing.
                The applicable statutory provision prohibits in plain terms
                “any call,” regardless of content, that is made to a cell phone
                using an automatic telephone dialing system or an artificial
                or pre-recorded voice, unless the call is made either for
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 5 of 8 Page ID #:426




                        LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.                     5

                emergency purposes or with the prior express consent of the
                person being called.        47 U.S.C. § 227(b)(1)(A)(iii). 1
                Loyhayem adequately alleged that the call he received was
                not made for emergency purposes, see 47 C.F.R.
                § 64.1200(f)(4), and that he did not expressly consent to
                receiving it. So, at least as far as the statute is concerned,
                Loyhayem has stated a valid claim for violation of the
                TCPA.

                     Our review of the FCC’s implementing regulation leads
                to the same conclusion. The portion of the regulation
                relevant here closely tracks the language of the statute,
                imposing the same broad prohibition on robocalls made to
                cell phones, subject to a caveat reflected in the language
                italicized below:

                             (a) No person or entity may:

                              (1) Except as provided in paragraph
                         (a)(2) of this section, initiate any telephone
                         call (other than a call made for emergency
                         purposes or is made with the prior express
                         consent of the called party) using an
                         automatic telephone dialing system or an
                         artificial or prerecorded voice;

                             ...

                                 (iii) To any telephone number
                             assigned to a paging service, cellular

                    1
                      In 2015, Congress added to this provision a content-based
                exemption for calls made to collect a debt owed to the United States, but
                the Supreme Court invalidated that exemption in Barr v. American
                Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020).
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 6 of 8 Page ID #:427




                6       LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.

                             telephone service, specialized mobile
                             radio service, or other radio common
                             carrier service, or any service for which
                             the called party is charged for the call.

                47 C.F.R. § 64.1200(a)(1) (emphasis added).

                    Loyhayem adequately alleged facts establishing a
                violation of this provision as well. The portion of the
                regulation that he contends governs here, subsection
                (a)(1)(iii), prohibits “any telephone call” made to a cell
                phone—again, regardless of content—unless the call was
                made either for emergency purposes or with the prior
                express consent of the person being called. 2 As noted,
                Loyhayem has alleged facts plausibly suggesting that the call
                he received did not involve an emergency and was not made
                with his prior express consent. Thus, nothing in the
                regulation supports dismissal of Loyhayem’s action at the
                motion-to-dismiss stage.

                    The district court appeared to reach a contrary
                conclusion by relying on the caveat alluded to earlier.
                Section 64.1200(a)(1) includes the qualifier, “Except as
                provided in paragraph (a)(2) of this section.” Paragraph
                (a)(2) creates a separate prohibition applicable to a subset of
                robocalls made to cell phones—those that involve
                advertising or telemarketing. It provides in relevant part:

                             (a) No person or entity may:



                    2
                      The FCC has created several narrow, content-based exemptions to
                this broad prohibition, but none of those exemptions applies here. See
                47 C.F.R. § 64.1200(a)(1)(iv), (a)(9).
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 7 of 8 Page ID #:428




                      LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.             7

                           ...

                           (2) Initiate, or cause to be initiated, any
                       telephone call that includes or introduces an
                       advertisement or constitutes telemarketing,
                       using an automatic telephone dialing system
                       or an artificial or prerecorded voice, to any of
                       the lines or telephone numbers described in
                       paragraphs (a)(1)(i) through (iii) of this
                       section, other than a call made with the prior
                       express written consent of the called party
                       ....

                47 C.F.R. § 64.1200(a)(2).        For robocalls involving
                advertising or telemarketing, paragraph (a)(2) requires prior
                express written consent, whereas the calls covered by
                paragraph (a)(1) require prior express consent, which may
                be given either orally or in writing. See In the Matter of
                Rules and Regulations Implementing the Telephone
                Consumer Protection Act of 1991, 30 FCC Rcd. 7961, 7971
                (2015).

                    The district court read paragraph (a)(2) as effectively
                removing robocalls to cell phones from the scope of the
                TCPA’s coverage unless the calls involve advertising or
                telemarketing. That is an incorrect reading of the regulation.
                The FCC amended 47 C.F.R. § 64.1200 to add paragraph
                (a)(2) in 2012. Before the amendment, paragraph (a)(1) read
                in all material respects just as it does today. It governed all
                robocalls to cell phones, and it required then, as it does now,
                that non-emergency robocalls be made with the “prior
                express consent” of the party being called. See 47 C.F.R.
                § 64.1200(a)(1)(iii) (2012). The FCC added paragraph
                (a)(2) to impose a heightened consent requirement for the
                subset of robocalls that involve advertising or telemarketing
Case 2:20-cv-00894-MWF-JEM Document 46 Filed 08/10/21 Page 8 of 8 Page ID #:429




                8     LOYHAYEM V. FRASER FINANCIAL & INS. SERVS.

                because the agency determined that, as to those calls, the
                existing consent requirements had proved ineffective in
                protecting consumers’ privacy interests. 77 Fed. Reg.
                34,233, 34,235, ¶ 7 (June 11, 2012). At the same time, the
                FCC made clear that it was maintaining the existing consent
                requirement found in paragraph (a)(1) for all other robocalls
                made to cell phones. See id. at 34,236, ¶ 11 (noting that the
                Commission was “maintain[ing] the existing consent rules
                for non-telemarketing, informational calls”); id. ¶ 12 (noting
                that “section 227(b)(1)(A) of the Act and its implementing
                rules continue to require some form of prior express consent
                for autodialed or prerecorded non-telemarketing calls to
                wireless numbers”).

                    The district court thus erred by overlooking paragraph
                (a)(1) of § 64.1200 and focusing exclusively on paragraph
                (a)(2). Loyhayem did not allege that the call he received
                involved advertising or telemarketing, but that simply means
                the heightened written consent requirement imposed by
                paragraph (a)(2) does not apply. Loyhayem’s case is still
                governed by paragraph (a)(1), which requires that prior
                express consent have been given either orally or in writing.
                Loyhayem adequately alleged that he did not consent orally
                or in writing to receiving Fraser Financial’s call. His factual
                allegations suffice to survive a motion to dismiss.

                    REVERSED and REMANDED.
